UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4564



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


MICHAEL F. MYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-01275-HMH-1)


Argued:   April 11, 2008                      Decided:   May 21, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Jeffrey Falkner Wilkes, Greenville, South Carolina, for
Appellant. David Calhoun Stephens, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.   ON BRIEF:
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Myers, convicted of various drug offenses, appeals

asserting that alleged prosecutorial misconduct requires reversal

of his convictions.       Finding no reversible error, we affirm.

     The Government presented extensive evidence at trial that

Myers, a physician, committed three types of drug-related offenses.

First, he sold marijuana to ensure his own supply of the drug.

Second, he allowed his home to be used as a place for teenagers to

use marijuana.         Third, he wrote prescriptions for non-medical

purposes in exchange for marijuana or some of the prescribed drugs.

After   trial,    at    which   numerous         witnesses       testified    for     the

Government, the jury convicted Myers on all eighteen counts.

     On appeal, Myers contends that the prosecutor: (1) improperly

shifted the burden of proof to Myers in questioning Myers as to the

accuracy of his testimony regarding exculpatory medical records and

suggesting that Myers could, if he wished to, introduce records to

substantiate     his   testimony;   and          (2)    made   remarks   in    closing

argument amounting to a “golden rule” violation -- suggesting that

Myers’ conduct actually harmed the jury’s kin.

     We analyze charges of prosecutorial misconduct under the same

framework regardless of whether they involve improper questioning

or argument.      See, e.g., Greer v. Miller, 483 U.S. 756, 765-67

(1987).    “In    order    to   obtain       a    new    trial    on   the    basis    of

prosecutorial misconduct, [Myers] must demonstrate (1) that the


                                         2
government’s remarks were in fact improper and (2) that the remarks

‘prejudicially affected the defendant’s substantial rights so as to

deprive the defendant of a fair trial.’”                United States v. Higgs,

353 F.3d 281, 330 (4th Cir. 2003) (quoting United States v.

Mitchell,    1 F.3d 235,    240   (4th    Cir.   1993)).       In   evaluating

prejudice, we consider “(1) the degree to which the prosecutor’s

remarks had a tendency to mislead the jury and to prejudice the

defendant; (2) whether the remarks were isolated or extensive; (3)

absent the remarks, the strength of competent proof introduced to

establish the guilt of the defendant; (4) whether the comments were

deliberately      placed     before    the    jury    to   divert   attention     to

extraneous matters; (5) whether the prosecutor’s remarks were

invited by improper conduct of defense counsel; and (6) whether

curative instructions were given to the jury.”                  United States v.

Scheetz, 293 F.3d 175, 186 (4th Cir. 2002).                    Moreover, because

Myers raised neither of his appellate contentions in the district

court, we can grant him relief only if we find plain error.                      See

United States v. Olano, 507 U.S. 725, 734 (1993).

     We find no plain error here.             Even if some of the prosecutor’s

remarks were improper (and those in closing argument do seem

improper),       Myers   cannot     demonstrate       prejudice.         Given   the

substantial       evidence      presented     against      Myers,   we    find   the

government’s case very strong.           It seems very unlikely that any of

the prosecutor’s remarks mislead the jury.                 Moreover, the remarks


                                         3
were isolated and do not seem to have been placed before the jury

to divert attention to extraneous matters.   Finally, although the

district court gave no curative instruction, Myers requested none

and so can hardly point to that absence as demonstrating prejudice.

     For all of these reasons, the judgment of the district court

is

                                                         AFFIRMED.




                                4